DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kondo US 20160313545.

Regarding claim 1, Kondo meets the claim limitations, as follows: 
An optical device comprising: 
a laser diode that emits emitted light (i.e. light source) [paragraph 47; fig. 1]; 
a mirror that scans the emitted light toward a predetermined range (i.e. scanner 3 scans light from the light source) [paragraph 47; fig. 1]; 
an optical member that guides the emitted light to the mirror by guiding the emitted light in a direction corresponding to a wavelength (i.e. dichroic mirror 17 guides light to the mirror 3) [paragraph 47; fig. 1]; and 
a controller (controller 13 [fig. 1]) that performs control so as to suppress a variation in a scanning range of the emitted light by the mirror, the variation in the scanning range being due to an optical path change of the emitted light through the optical member caused by a change in the wavelength of the emitted light (i.e. scanner controlling unit 9 that controls the scanner 3. Scanner controlling unit controls the oscillation angle of the mirror to maintain the observation range. This prevents variations of the range.) [paragraph 24-25, 47; fig. 1].  

Regarding claim 2, Kondo meets the claim limitations, as follows: 
The optical device as claimed in claim 1, wherein the mirror is a swinging mirror (i.e. scanner controlling unit 9 that controls the scanner 3 which is a oscillating mirror.) [paragraph 24-25, 47; fig. 1], and 
wherein the controller performs control so as to suppress the variation in the scanning range of the emitted light by changing an angle caused by swinging of the mirror (i.e. Scanner controlling unit controls the oscillation angle of the mirror to maintain the observation range. This prevents variations of the range.) [paragraph 24-25, 47; fig. 1].  

Regarding claim 3, Kondo meets the claim limitations, as follows: 
The optical device as claimed in claim 1, wherein the controller performs control so as to suppress the variation in the scanning range of the emitted light by controlling timing of emitting the emitted light from the laser diode (i.e. control unit controls laser and mems to change the optical path. The control unit controls the pulse emission timing. Fig. 4 shows the timing chart.) [paragraph 45; fig. 4].

Regarding claim 4, Kondo meets the claim limitations, as follows:
The optical device as claim in claim 1, comprising a photodiode that receives reflected light reflected by an object with the emitted light scanned from the mirror, wherein the optical member guides the reflected light to the photodiode (i.e. light detector 7 has lenses (21,25) to direct the received light from the object) [paragraph 39; fig. 5].  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Yamaguchi US 20110090516.


Regarding claim 5, Kondo do/does not explicitly disclose(s) the following claim limitations:
a temperature sensor that detects temperature of the laser diode, wherein the control unit performs control so as to suppress the variation in the scanning range of the emitted light by the mirror based on the temperature of the laser diode detected by the temperature sensor
However, in the same field of endeavor Yamaguchi discloses the deficient claim limitations, as follows:
a temperature sensor that detects temperature of the laser diode, wherein the control unit performs control so as to suppress the variation in the scanning range of the emitted light by the mirror based on the temperature of the laser diode detected by the temperature sensor (i.e. the change width of a position detection signal resulting from a temperature change can be decreased comparing fig. 13a and c) [paragraph 108; fig. 13a-d].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Kondo with Yamaguchi to have a temperature sensor that detects temperature of the laser diode, wherein the control unit performs control so as to suppress the variation in the scanning range of the emitted light by the mirror based on the temperature of the laser diode detected by the temperature sensor.
It would be advantageous because temperature can change the results of the scan if not considered. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Kondo with Yamaguchi to obtain the invention as specified in claim 5.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Chino US 20130002790.

Regarding claim 6, Kondo do/does not explicitly disclose(s) the following claim limitations:
a light sensor that detects a variation of the wavelength of the emitted light, wherein the controller performs control so as to suppress the variation in the scanning range of the emitted light by the mirror based on the variation of the wavelength of the emitted light detected by the light sensor
However, in the same field of endeavor Chino discloses the deficient claim limitations, as follows:
a light sensor that detects a variation of the wavelength of the emitted light, wherein the controller performs control so as to suppress the variation in the scanning range of the emitted light by the mirror based on the variation of the wavelength of the emitted light detected by the light sensor (i.e. detection of wavelength variation of the laser beam is corrected) [paragraph 14].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Kondo with Chino to have a light sensor that detects a variation of the wavelength of the emitted light, wherein the controller performs control so as to suppress the variation in the scanning range of the emitted light by the mirror based on the variation of the wavelength of the emitted light detected by the light sensor.
It would be advantageous because wavelength can change the result of the emitter and detector and could lower accuracy of the scan if not considered. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Kondo with Chino to obtain the invention as specified in claim 6.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Suguru US 20170261612.

Regarding claim 7, Kondo do/does not explicitly disclose(s) the following claim limitations:
wherein the distance measuring device measures a distance to an object based on time required from emission of the emitted light to reception of the emitted light by a light receiving unit
However, in the same field of endeavor Suguru discloses the deficient claim limitations, as follows:
wherein the distance measuring device measures a distance to an object based on time required from emission of the emitted light to reception of the emitted light by a light receiving unit (i.e. distance measuring circuit 69 determines distance based on time of flight) [paragraph 43].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Kondo with Suguru to have an optical device as claimed in claim 1, wherein the distance measuring device measures a distance to an object based on time required from emission of the emitted light to reception of the emitted light by a light receiving unit.
It would be advantageous because TOF cameras are a beneficial use of time of flight distance measuring. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Kondo with Suguru to obtain the invention as specified in claim 7.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426